United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-3468
                                   ___________

Jack Casey Sisemore,                  *
                                      *
            Appellant,                *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Eastern District of Arkansas.
T. C. Outlaw, Warden, FCI - Forrest   *
City,                                 * [UNPUBLISHED]
                                      *
            Appellee.                 *
                                 ___________

                             Submitted: January 22, 2010
                                Filed: February 3, 2010
                                 ___________

Before WOLLMAN, COLLOTON, and GRUENDER, Circuit Judges.
                        ___________

PER CURIAM.

      Federal inmate Jack Sisemore appeals the district court’s1 dismissal of his 28
U.S.C. § 2241 petition. After careful de novo review, see Mitchell v. U.S. Parole
Comm’n, 538 F.3d 948, 951 (8th Cir. 2008) (per curiam), we conclude that dismissal
was proper for the reasons stated by the district court. See 18 U.S.C. § 3585(a)


      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendations of the
Honorable H. David Young, United States Magistrate Judge for the Eastern District
of Arkansas.
(sentence to term of imprisonment commences on date defendant is received in
custody awaiting transportation to, or arrives voluntarily to commence service of
sentence at, official detention facility at which sentence is to be served); United States
v. Wilson, 503 U.S. 329, 331-35 (1992) (after district court sentences federal offender,
Attorney General, through Bureau of Prisons, has responsibility for administering
sentence, including awarding credit for time served on federal sentence); Fegans v.
United States, 506 F.3d 1101, 1103 (8th Cir. 2007) (18 U.S.C. § 3621(b) provides
Bureau of Prisons with broad discretion to choose location of inmate’s imprisonment);
Coloma v. Holder, 445 F.3d 1282, 1283-84 (11th Cir. 2006) (per curiam) (district
court’s order that prison term should run concurrently with prison term already being
served did not mean the two sentences had the same starting date; federal sentence
cannot commence prior to date it is pronounced, even if made concurrent with
sentence already being served).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                           -2-